Citation Nr: 1723108	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  08-29 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include as due to asbestos exposure.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for diabetes mellitus type II.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

6.  Entitlement to service connection for bilateral diabetic retinopathy.  



REPRESENTATION

Veteran represented by:	Adam Neidenberg, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In February 2008, the RO denied service connection for asbestosis.  In June 2009, the RO denied service connection for bilateral hearing loss.  

In May 2015, the RO denied service connection for diabetes mellitus type II, peripheral neuropathy of the bilateral upper and lower extremities, and bilateral diabetic retinopathy.  The Veteran filed a timely NOD and the matters are herein remanded for an SOC to be entered by the RO.

A travel board hearing was held in January 2011 with the Veteran in Waco, Texas, before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

In April 2011, the Board remanded the issue of service connection for hearing loss for additional evidentiary development.  In April 2011, the Board also denied the Veteran's claim for service connection for a respiratory disability.  The Veteran appealed that denial to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded that issue back to the Board in March 2012 for further action consistent with the JMR.

In April 2013, the Board entered a decision in part denying the claims for service connection for hearing loss and a respiratory disorder.  The Veteran appealed the denials to the Court.  In a March 2016 panel decision, the Court vacated and remanded the denials, and the issues are again before the Board.

The issues of service connection for a respiratory disorder, diabetes mellitus type II, peripheral neuropathy of the bilateral upper and lower extremities, and bilateral diabetic retinopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving doubt in favor of the Veteran, a bilateral hearing loss disability that is etiologically related to a disease, injury, or event which occurred in service is present.


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board has considered this legislation with regard to the Veteran's bilateral hearing loss claim, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.  

Merits of the Service Connection Claim for Bilateral Hearing Loss

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Section 3.385 of Title 38, Code of Federal Regulations does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at the veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran underwent an enlistment examination in January 1969.  Puretone thresholds, in decibels, were as follows:

Frequency: (Hertz)
500
1000
2000
4000
Left:
(decibel)
5
0
15
35
Right:
(decibel)
5
5
5
35

The Veteran underwent a separation examination in April 1971.  However, puretone thresholds were not recorded.  Whispered voice testing was also not conducted.

Records dated May 2009 show diagnoses of tinnitus and bilateral high frequency sensorineural hearing loss.

The Veteran testified at a Travel Board hearing in January 2011.  He stated that he was exposed to weapons fire aboard his ship during service.  He helped load the deck gun when it was fired, and did not use any hearing protection.  He first noticed hearing loss sometime in the 1970's.  After service, he worked at an air conditioning plant, a food chain, an insurance company, and a lumber yard.  He later worked as a water utilities engineer.  He acknowledged some occupational exposure to loud noise, but nothing comparable to his noise exposure from service. 

A VA examination was conducted in May 2011.  The claims file was reviewed by the examiner, who noted the Veteran's history of military and occupational noise exposure.  On examination, puretone thresholds, in decibels, were as follows:

Frequency: (Hertz)
500
1000
2000
3000
4000
Left:
(decibel)
0
15
30
50
45
Right:
(decibel)
5
25
40
55
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The examiner diagnosed bilateral high frequency sensorineural hearing loss.  She noted that the Veteran had a preexisting hearing loss at 4000 Hz bilaterally on his enlistment exam in 1969.  However, she stated that she was unable to give a definitive opinion regarding hearing loss or a hearing threshold shift without resorting to speculation because an audio exam was not performed at the time of separation. 

In a March 2012 addendum, the examiner clarified that an opinion regarding hearing loss as a result of noise exposure, or as aggravated by noise exposure, could not be rendered without resorting to speculation because of the lack of an audio examination performed at separation.

In the April 2013 Board decision, the Board found that the bilateral thresholds of 35 decibels at 4000 Hz indicate some degree of preexisting hearing loss on the Veteran's entrance examination.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss).  Therefore, Board found that the Veteran is not presumed to have entered service in sound condition.
The Court's March 2016 decision, however, held in sum that because the hearing loss did not meet VA's definition of hearing loss disability, the Veteran was entitled to the presumption of soundness under section 1111.  The hearing loss noted on the Veteran's entrance examination was not a "defect, infirmity, or disorder."

Further, the Court held that the Board erred in relying on the May 2011 VA examiner's opinion with March 2012 addendum to deny the claim, as the examiner stated an opinion would be speculative, but her rationale was unclear, such that denying on that basis was insufficient reasoning.

VA conceded that the Veteran was exposed to loud noise in service and the Court held that this finding stands.  The Veteran's VA examination reflects that the Veteran suffers from a current bilateral hearing loss disability under 38 C.F.R. § 3.385.  The Court has held that the Veteran had no preexisting hearing loss for VA compensation purposes and so is entitled to the presumption of soundness under section 1111.  Therefore, the outstanding question is whether the Veteran's bilateral hearing loss disability is as likely as not etiologically related to his service.  Giving the Veteran the benefit of the doubt, the Board finds that the evidence is at least in equipoise as to this fact.  

Here, there is lay evidence of continuity of symptomatology, as the Veteran has stated that he first noticed hearing loss in the 1970's, which includes his discharge in 1971 as well as several years afterward.  

As well, the competent medical evidence of record contains a medical opinion that hearing loss etiology cannot be rendered without speculation.  The May 2011 VA examiner stated that she was unable to give a definitive opinion regarding hearing loss or a hearing threshold shift without resorting to speculation because an audio exam was not performed at the time of separation.  In a March 2012 addendum, the examiner clarified that an opinion regarding hearing loss as a result of noise exposure, or as aggravated by noise exposure, could not be rendered without resorting to speculation because of the lack of an audio examination performed at separation.

When the evidence is in equipoise and there is reasonable doubt, as here, the Board gives the benefit of the doubt in favor of the Veteran.

Here, there is conceded noise exposure and present bilateral hearing loss disability.  The Veteran has stated that his hearing loss worsened due to service since the 1970s, as such, there is lay evidence of continuity of symptomatology.  The VA examiner's opinion of record suggests that without an audio examination preformed at separation, an opinion as to hearing loss etiology would be speculative.  Under these facts, the Board finds a grant of benefits under the doctrine of reasonable doubt.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

Further development is required to determine whether the Veteran suffers from a respiratory disorder to include asbestosis which can be attributed to service.

Private records dated October 1996 reflect x-ray findings consistent with pleural asbestosis.  A December 1996 statement from the Veteran's treating physician indicated that the Veteran had asbestos-related pleural disease present bilaterally, and that his reported shipboard exposure to asbestos fibers was amply indicative of his present malady being caused by such exposure.

The Veteran filed his claim in April 2007.  The Court has stated that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, the April 2013 Board decision gave the 1996 reports less probative weight as they are prior to the appeals period.
An October 2006 chest x-ray was normal.  A VA examination conducted in February 2008 also included normal chest x-ray findings.  The examiner noted a restrictive pattern in pulmonary function testing, but concluded that the Veteran's shortness of breath was not related to asbestos due to normal x-ray findings.

While VA treatment records dated May 2009 also show a diagnosis of restrictive lung disease, an October 2009 CT scan revealed no evidence of pleural plaques or asbestosis.  A December 2010 chest x-ray noted that the lungs were fully expanded and clear, with no evidence of any cardiopulmonary disease, and that findings were unchanged from December 2006.
The evidence also reflects findings of restrictive lung disease.  However, the February 2008 VA examiner concluded that such findings were not related to asbestos exposure.  This was based on the normal x-ray findings from the examination. 

Remand is required for an additional VA examination to be conducted and outstanding records be associated with the claims file, pursuant to the March 2016 Court order.

The Court's March 2016 order stated that the Board gave inadequate statement of reasons or bases for rejecting the 1996 medical reports because they were not sufficiently proximate to the date of claim.  The Board did not address the nature of the claimed asbestos-related disability, including whether the Veteran's asbestos-related respiratory disorder resolved itself or was incorrectly diagnosed, or whether it was acute or chronic.  The Court also noted that the Board wrongfully relied on the 2008 VA examination report as it did not mention the prior diagnosis of asbestosis, nor indicate if it had been misdiagnosed or resolved.  

Further, the Court stated that the Board did not address whether any current respiratory disability was related to service generally, and this question was not considered in the February 2008 VA examination report.

As well, the Court indicated that the Board erred in not retrieving records of Dr. A.  Of record is a June 2007 authorization for Dr. A's 2003 medical records for asbestos exposure and a 2003 referral sheet from Methodist Charlton Medical Center which indicates that the referring physician attributed the Veteran's current respiratory disorder to "apparent exposure to asbestos," indicating the records' relevance to the claim.

With regard to the remaining claims, in May 2015, the RO denied service connection for diabetes mellitus type II, peripheral neuropathy of the bilateral upper and lower extremities, and bilateral diabetic retinopathy.  In July 2015, the Veteran filed a Notice of Disagreement (NOD).

If a claimant files a notice of disagreement and the RO does not issue a statement of the case, the Board must remand the claim so that a statement of the case can be issued.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding private treatment records identified by the Veteran.  Specifically, obtain the records of Dr. A as ordered in the March 2016 Court order.  Of record is a June 2007 authorization for Dr. A's 2003 medical records for asbestos exposure and a 2003 referral sheet from Methodist Charlton Medical Center which indicates that the referring physician attributed the Veteran's current respiratory disorder to "apparent exposure to asbestos," indicating the records' relevance to the claim.

To that end, ask the Veteran to provide completed Form 21-4142 authorizations.  If any of these records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be provided notice of such.

2.  Obtain any outstanding VA treatment records pertaining to the Veteran.  All records/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

3.  Then, schedule the Veteran for an appropriate VA examination as to his claimed respiratory disability.  The examiner should note that the claims file has been reviewed.  

(a)  The examiner should render an opinion as to whether it is at least as likely as not that any respiratory disability, to include asbestosis, diagnosed from April 2007 to present, was incurred in or is otherwise related to the Veteran's military service.

(b)  The examiner must address the October 1996 private records which reflect x-ray findings consistent with pleural asbestosis and the December 1996 statement from the Veteran's treating physician which indicated that the Veteran had asbestos-related pleural disease present bilaterally, and that his reported shipboard exposure to asbestos fibers was amply indicative of his present malady being caused by such exposure.  

Specifically, please address whether the Veteran's asbestos-related respiratory disorder noted in the 1996 reports resolved itself or was incorrectly diagnosed, and whether it was acute or chronic.  

(c)  The examiner must address findings of restrictive lung disease, as noted in the May 2009 VA treatment records.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

4.  The AOJ must issue a statement of the case (SOC) on the issues of service connection for diabetes mellitus type II, peripheral neuropathy of the bilateral upper and lower extremities, and bilateral diabetic retinopathy.

The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  The Veteran is again advised that the Board may exercise appellate jurisdiction over these issues only if he files a timely substantive appeal.  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

5.  After the above is complete, readjudicate the Veteran's claims.  If one or more of the claims remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his attorney, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


